DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2011/0111294 A1) in view of Takezawa (US 2013/0302688 A1), Kumar (US 2012/0028105 A1) and Buckley (US 2009/0263707 A1).
Regarding claims 1-5 & 7, Lopez teaches a lithium ion battery comprising a positive electrode comprising lithium cobalt oxide ([0061]), a negative electrode comprising a silicon based active material having a specific capacity of at least about 750 mAh/g at a rate of C/3 when cycled from 1.5 V to 0.005 V against lithium with an active material loading of at least 2 mg/cm2 and density of at least about 0.6 g/cc; and carbon nanofibers as electrically conductive agents (Fig. 12; [0079], [0081]-[0082], [0092] & [0148]-[0153]), a separator between the positive electrode and the negative electrode ([0106]), supplemental lithium ([0100]) and an electrolyte comprising lithium ions ([0106] & [0116]), wherein the lithium-ion battery has a balance of negative electrode capacity relative to the sum of positive electrode capacity and supplemental lithium of no more than about 1.1 ([0108]).							However, Lopez is silent as to (1) the supplemental lithium being present in an amount to compensate for 110% to 170% of the negative electrode first cycle irreversible capacity loss; (2) the battery having a 150th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35 V to 2.75 V that is at least 80% and at least 85% of the 5th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35 V to 2.75 V (respectively claims 1 & 4) and a 400th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35 V to 2.75 V that is at least 70% (claim 5); (3) the battery exhibiting a volumetric energy density of at least 550 Wh/L; and (4) the silicon based active material comprising a silicon-suboxide-carbon composite (claim 2). 														Takezawa teaches a lithium-ion battery comprising a positive electrode, a negative electrode, a separator placed between the positive and negative electrode and a supplemental lithium being provided to compensate for at least 110% and at most 200% of the irreversible capacity loss of the negative electrode (Abstract & [0144]-[0145]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an amount of supplemental lithium to compensate for between 110% and 200% of the first cycle irreversible capacity loss of the negative electrode in order to effectively reduce the influence of the rise of the negative electrode potential on the positive electrode potential while reducing the possibility of providing a sufficiently large battery capacity as taught by Takezawa ([0144]-[0145]). “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Jn re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).											Kumar teaches a lithium ion battery comprising a negative electrode including compositions as described in Ser. No. 13/108,708 to Deng et al. entitled: "Silicon Oxide Based High Capacity Anode Materials for Lithium Ion Batteries” which is incorporated by reference ([0065]). Deng teaches a negative electrode active material comprising a silicon suboxide-carbon composite ([0038]-[0039], [0096]-[0097] & [0100]). Deng also teaches the inclusion of supplemental lithium in an amount to compensate for all, or 100%, of the negative electrode first cycle irreversible capacity loss ([0044] & [0138]). Deng further teaches a negative active material loading ranging from 2.25 mg/cm2 to 3.29 mg/cm2 although a negative active material loading of greater than 2 mg/cm2 is broadly taught (Fig. 13; [0023] & [0104]) and a negative active material density of at least about 0.6 g/cc ([0104]) with exemplary embodiments using densities of 1.9 and 2.0 g/cc (Table 3B). In certain embodiments, the negative electrode further comprises an electrically conductive agent such as carbon nanofibers ([0100] & [0112]). Deng also teaches that significant improvements in the specific capacity and the cycling properties of the battery can be attained with the addition of halogenated carbonates such as fluoroethylene carbonate to the electrolyte ([0076]).	The fluoroethylene carbonate is contained in the electrolyte in amount of about 1 volume percent to about 35 volume percent halogenated carbonate, in further embodiments from about 2 volume percent to about 30 volume percent and in other embodiments from about 3 volume percent to about 25 volume percent halogenated carbonate based on the total volume of the electrolyte ([0076]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ the negative electrode described in Deng and incorporated by reference into Kumar, because it provides a high capacity and structural stability to the expanding and contracting silicon oxide during silicon oxide-lithium intercalation/alloying and corresponding release of lithium as taught by Deng ([0103]-[0104]). Moreover, as noted above, the addition of fluoroethylene carbonate in the electrolyte when using a silicon-based active material in the negative electrode results in significant improvements in specific capacity and cycling properties of the battery. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the amount of fluoroethylene carbonate in the electrolyte as a result effective variable from the viewpoint of optimizing the capacity and cycling properties of the battery as taught by Deng ([0076]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).						While Lopez as modified by Takezawa and Kumar does not explicitly teach the properties listed under (2), it is noted that the lithium-ion battery of Lopez as modified by Takezawa and Kumar is substantially structurally and compositionally identical to the presently claimed lithium-ion battery. Accordingly, the properties listed in (2) are expected to be inherently present within the modified battery of Lopez. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. As to (3), volumetric energy densities of at least 500 Wh/L can be obtained for lithium ion batteries based on a desired shape and size of the battery as taught by Buckley ([0056] & [0061]).
Regarding claim 6, Lopez as modified by Takezawa, Kumar and Buckley teaches the lithium ion battery of claim 1. Lopez further the claimed negative electrode loading and density, as noted above, but is silent as to the positive electrode having a loading from 12 mg/cm2 to 35 mg/cm2 and a density of active material from 3.2 g/cc to 4.5 g/cc.						Buckley teaches a lithium-ion battery comprising a positive electrode including an active material with a loading of 20 mg/cm2 to 50 mg/cm2 and a density of about 3.0 g/cc to about 3.5 g/cc ([0016] & [0050]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a positive electrode active material loading and density, as described in Buckley above, in order to provide a lithium ion battery with a high total energy and energy density as taught by Buckley ([0016]). 
Regarding claim 8, Lopez as modified by Takezawa, Kumar and Buckley teaches the lithium ion battery of claim 1. Lopez further teaches wherein the negative electrode further comprises from 12 wt% to 70 wt% graphitic carbon active material relative to the total active material weight ([0139]-[0141]) but is silent as to the lithium ion battery having a 300th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35 V to 2.75 V that is at least 80% of the 5th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35 V to 2.75 V.  														However, it is noted that the lithium-ion battery of Lopez as modified by Takezawa and Kumar is substantially structurally and compositionally identical to the presently claimed lithium-ion battery. Accordingly, the presently claimed property is expected to be inherently present within the modified battery of Lopez. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claim 9, Lopez teaches the electrodes being wound in a cylindrical shape ([0060]).
Regarding claim 10, Lopez teaches the silicon based active material being preloaded with the supplemental lithium prior to assembly of the battery ([0043]).


Claims 11-21 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2011/0111294 A1) in view of Takezawa (US 2013/0302688 A1), Kawasaki (Us 2013/0122353 A1) and Buckley (US 2009/0263707 A1).
Regarding claims 11-13 & 16-21, Lopez teaches a lithium ion battery comprising a positive electrode comprising lithium cobalt oxide ([0061]), a negative electrode comprising 2 wt% a polymer binder such as polyimide, 3 wt% acetylene black (i.e carbon black) as an electrically conductive additive and an active material including a physical blend of a silicon based active material and a distinct graphitic carbon active material with graphitic carbon being 30 wt% to 60 wt% of the active material ([0115] & [0139]-[0140]), a separator between the positive electrode and the negative electrode ([0106]), supplemental lithium ([0100]) and an electrolyte comprising lithium ions ([0106] & [0116]), wherein the lithium-ion battery has a balance of negative electrode capacity relative to the sum of positive electrode capacity and supplemental lithium of no more than about 1.1 ([0108]).							However, Lopez is silent as to (1) the supplemental lithium being present in an amount to compensate for 110% to 170% of the negative electrode first cycle irreversible capacity loss; (2) the battery having a 150th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35 V to 2.75 V that is at least 80% of the 5th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35 V to 2.75 V; (3) the silicon based active material comprising SiOx (0.1<x<1.9) with 30 wt% to 55 wt% graphitic carbon (claim 13), with 30 wt% to 35 wt% graphitic carbon (claim 16) and generally having a specific capacity from 950 mAh/g to 1800 mAh/g at a rate of C/3 when cycled from 1.5 V to 0.005 V against lithium (claim 20); and (4) the battery exhibiting a volumetric energy density of at least 600 Wh/L at a rate of C/10 discharged from 4.35 V to 2.75 V (claim 21).										Takezawa teaches a lithium-ion battery comprising a positive electrode, a negative electrode, a separator placed between the positive and negative electrode and a supplemental lithium being provided to compensate for at least 110% and at most 200% of the irreversible capacity loss of the negative electrode (Abstract & [0144]-[0145]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an amount of supplemental lithium to compensate for between 110% and 200% of the first cycle irreversible capacity loss of the negative electrode in order to effectively reduce the influence of the rise of the negative electrode potential on the positive electrode potential while reducing the possibility of providing a sufficiently large battery capacity as taught by Takezawa ([0144]-[0145]). “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Jn re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).												Kawasaki teaches a negative electrode for a lithium ion battery comprising a physical blend of a silicon based active material comprising SiOx (0.1 <x < 1.9) and a distinct graphitic carbon active material with the graphitic carbon material preferably being about 2 wt% to about 30 wt% of the active material of the negative electrode ([0035]-[0040], [0043], [0046]-[0048] & Table 1, Examples 43-47). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 I.		It would have been obvious to one of ordinary skill in the art, at the time of the invention to use a negative electrode active material as taught by Kawasaki in order to improve the high temperature cycle characteristics of the battery ([0028] & Table 1).					While Lopez as modified by Takezawa and Kawasaki does not explicitly teach the properties listed under (2), it is noted that the lithium-ion battery of Lopez as modified by Takezawa and Kawasaki is substantially structurally and compositionally identical to the presently claimed lithium-ion battery. Accordingly, the properties listed in (2) are expected to be inherently present within the modified battery of Lopez. Similarly, Lopez’s modified negative electrode active material comprises the same composition claimed in instant claim 20 which is expected to provide the instantly claimed property (i.e a specific capacity from 950 mAh/g to 1800 mAh/g at a rate of C/3 when cycled from 1.5 V to 0.005 V against lithium). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. As to (4), volumetric energy densities of at least 600 Wh/L can be obtained for lithium ion batteries based on a desired shape and size of the battery as taught by Buckley ([0056] & [0061]). Since Lopez’s modified battery includes a positive electrode and a negative electrode with the presently claimed composition, a battery exhibiting a volumetric energy density of at least 600 Wh/L at a rate of C/10 discharged from 4.35 V to 2.75 V can be provided with known battery shapes and sizes as taught by Buckley.
Regarding claim 14, Lopez as modified by Takezawa, Kawasaki and Buckley teaches the lithium ion battery of claim 11, wherein the electrically conductive agent can be carbon nanofiber ([0055) with the instantly claimed negative electrode loading and density and content of polyimide, as noted above, but is silent as to the positive electrode having a loading from 12 mg/cm2 to 35 mg/cm2 and a density of active material from 3.2 g/cc to 4.5 g/cc.				Buckley teaches a lithium-ion battery comprising a positive electrode including an active material with a loading of 20 mg/cm2 to 50 mg/cm2 and a density of about 3.0 g/cc to about 3.5 g/cc ([0016] & [0050]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a positive electrode active material loading and density, as described in Buckley above, in order to provide a lithium ion battery with a high total energy and energy density as taught by Buckley ([0016]).
Regarding claim 15, Lopez teaches the electrode being wound in a cylindrical shape ([0060]).
Regarding claim 24, Lopez teaches the silicon based active material being preloaded with the supplemental lithium prior to assembly of the battery ([0043]).


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2011/0111294 A1), Takezawa (US 2013/0302688 A1), Kawasaki (Us 2013/0122353 A1) and Buckley (US 2009/0263707 A1), as applied to claims 11-21 & 24 above, and further in view of Kumar (US 2012/0028105 A1).
Regarding claim 22, Lopez as modified by Takezawa, Kawasaki and Buckley teaches the lithium ion battery of claim 11 but is silent as the electrolyte comprising from 6 wt% to 20 wt% fluoroethylene carbonate.											Kumar teaches a lithium ion battery comprising a negative electrode including compositions as described in Ser. No. 13/108,708 to Deng et al. entitled: "Silicon Oxide Based High Capacity Anode Materials for Lithium Ion Batteries” which is incorporated by reference ([0065]). Deng teaches a negative electrode active material comprising a silicon suboxide-carbon composite ([0038]-[0039], [0096]-[0097] & [0100]). Deng also teaches that significant improvements in the specific capacity and the cycling properties of the battery can be attained with the addition of halogenated carbonates such as fluoroethylene carbonate to the electrolyte ([0076]). The fluoroethylene carbonate is contained in the electrolyte in amount of about 1 volume percent to about 35 volume percent halogenated carbonate, in further embodiments from about 2 volume percent to about 30 volume percent and in other embodiments from about 3 volume percent to about 25 volume percent halogenated carbonate based on the total volume of the electrolyte ([0076]).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include fluoroethylene carbonate in the electrolyte when using a silicon-based active material in the negative electrode because it results in significant improvements in specific capacity and cycling properties of the battery. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the amount of fluoroethylene carbonate in the electrolyte as a result effective variable from the viewpoint of optimizing the capacity and cycling properties of the battery as taught by Deng ([0076]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claim 23, Lopez teaches the battery having a prismatic shape ([0060]) but is silent as to a battery volume from 1,000 mm3 to 50,000 mm3 and a stack with 7 to 16 layers of positive electrode. However, the volume of the battery is a result effective variable which affects the volumetric energy density of the battery. When the battery volume is minimized for a given capacity of the battery, the volumetric energy density of the battery can be maximized whereas   a larger battery volume for a given capacity does not efficiently make use of the total battery volume which is undesirable as disclosed in Buckley ([0056]-[0061]). Furthermore, the number of positive electrode layers is a result effective variable which affects the total capacity the battery is capable of delivering as taught by Kumar ([0052] & [0056]). Accordingly, it would have been obvious to one of ordinary skill in the art to determine an optimal battery volume as well as the number of positive electrode layers within the battery as a design choice. For instance, batteries required to deliver higher capacities will have larger battery volumes and/or increased number of positive electrode layers whereas batteries required to deliver lower capacities will have smaller battery volumes and/or less number of positive electrode layers. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). 


Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727